DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 1-20 are pending.

Specification
The disclosure is objected to because of the following informalities: 
On p. 7 at line 12, “insure” appears to be a typographical error for “ensure.”
On p. 8 at line 22, “the interior cavity 18 carrier 12” appears to be a misstatement of “the interior cavity 18 of carrier 12.”
On p. 9 at line 6, “insures” appears to be a typographical error for “ensures.”
On p. 10 at line 21, “Additionally preferred, is the employing filter material forming” appears to be a misstatement of “Additionally preferred[[,]] is the employing of filter material for forming.”
Appropriate correction is required.

Claim Objections
Claims 13-20 are objected to because of the following informalities:  
Claim 13: In line 3, the claim recites “with reagents,” but in line 5, the claim recites “a said reagent.” Since there is not a direct antecedent for the term “reagent” in line 5, Applicant is respectfully advised to amend claim 5 to “actuating one of said reagents” or similar.
Claims 14-16 are objected to upon the same basis as claim 13.
Claim 17: In line 3, Applicant is respectfully advised to supply an appropriate article preceding “sidewall” in view of the antecedent in claims 1 and 2 (i.e., said exterior surface of said carrier sidewall).
.
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2009/0295204 A1) in view of Li (CN206926707U).
(Note: For Li, all references are to the machine translation provided by WIPO Patentscope on 8 September 2021. This translation is appended herein.)
Smith discloses an infant carrier cover (Fig. 3; [0034]) made from a three-ply non-woven composite material ([0036]) having a bacterial filtering efficiency of 95% or better ([0041]) (i.e., an air filtering cover for an infant carrier) comprising:

wherein the three-ply material is formed by layering polypropylene nonwoven meltblown material (i.e, a filter element) within two opposed outside layers of nonwoven spunbond polypropylene material (i.e., a first sidewall and a second sidewall) ([0040]) so that air is allowed to easily pass through the resulting composite while preventing the passage of many germs, pathogens, bacteria, viruses, parasites, and fungi ([0041]) (i.e., said cover body having a first sidewall formed of fabric having first openings communicating therethrough; said cover body having a second sidewall having second openings communicating therethrough; a filter element having air passages communicating therethrough; a flowpath for air communicated to an interior cavity of said infant carrier with said cover body in said engaged position; said flowpath communicating through said first openings, to and through said air passages and then to and through said second openings, whereby said air following said flowpath is filtered by said air passages).
However, Smith does not explicitly disclose a pocket positioned in-between said first sidewall and said second sidewall, wherein the filter element is positioned in said pocket.
Li discloses an anti-haze sleeping bag (Fig. 1; p. 2/2, “The present”) for an infant (p. 1/2, “The utility”) having a body made of filter sheets having ventilation and dust collection functions (p. 1/2, “An anti-haze”). Li teaches that the filter sheets can take the form of a filter 3 that includes a filter screen mounting bag 3-1 (i.e., a pocket with first second sidewalls; see Fig. 2) and a filter screen 3-2 (i.e., a filter element) which is located in the filter screen mounting bag 3-1 (Fig. 2; p. 2/2, “Specifically”). Li teaches 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the infant carrier cover of Smith by providing a pocket positioned in-between said first sidewall and said second sidewall, wherein the filter element is positioned in said pocket as taught by Li because (1) Smith teaches a cover having a three-ply filter (Smith, [0040], [0041]), and (2) by using a filter bag or pocket, an inner filter layer can be replaced regularly, thus ensuring the filtering capability of the cover (Li, p. 2/2, “Specifically”).

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Li, as applied to claim 1 above, and further in view of Tebbe et al. (US 2017/0224128 A1, hereinafter “Tebbe”).
Regarding claim 2, Smith discloses an elastic edge 30 (Fig. 2) to substantially secure the barrier tightly about the carrier to prevent air from gaining access into the interior environment (Figs. 2 and 3; [0034]) (i.e., an elastic engaged to a cover body along or adjacent a perimeter edge). However, Smith in view of Li does not explicitly disclose a cover body with elastic engaged to form a biased engagement of said cover body against an exterior surface of a carrier sidewall.
Tebbe discloses a protective cover for an infant holding apparatus ([0004]) having a layer 130 of mosquito netting (i.e., a filter element) (Fig. 1B; [0034]) comprising an elastic layer 102 (Fig. 2A; [0021]). Tebbe teaches that the elastic layer serves to wrap around the corresponding structures of the car seat 200, firmly maintaining the car cover 100 thereon, noting that a biased engagement is depicted in the figures (Figs. 2A and 2B; [0021]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the infant carrier cover of Smith in view of Li by providing a Tebbe because (1) Smith teaches that the protective barrier element is to be tightly and securely held by the elastic edge to the opening of an infant carrier (Smith, [0034]) but does not explicitly show the geometry of the contact surfaces of the protective barrier element and the carrier, and (2) an elastic layer serves to wrap around the corresponding structures of the car seat 200 via a biased engagement can firmly maintaining a cover or barrier thereon (Tebbe, Figs. 2A and 2B; [0021]).

Regarding claim 17, since Tebbe teaches that the elastic layer wraps around the corresponding structures of a car seat 200 to firmly maintaining a cover 100 thereon ([0021]), and since Smith teaches a barrier element with an elastic edge that is secured tightly to a carrier such that air is prevented from gaining access into the interior environment ([0034]), presumably without passing through the multi-ply barrier ([0028]), the providing of a biased engagement of a cover body with an exterior surface to form a seal of said cover body against said exterior surface of a carrier sidewall, said seal running substantially along a contact line running along said exterior surface of said infant carrier, would have been prima facie obvious, since some contact line must form at the interface of the barrier element and the carrier in the embodiment taught by Smith in view of Li and Tebbe. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Li, as applied to claim 1 above, and further in view of Mortenson (US 5,730,490).
Mortenson discloses a cover for an infant carrier seat (Fig. 3; Abstract) that protects an infant from insects (col. 5, lines 7-8) using ventilation panel 22 having a mesh material that allows air flow (i.e., a filter element) (col. 5, lines 42-47). Mortenson teaches Velcro straps 16 (i.e., connectors) for suspending the cover from a handle 70 and holding the cover 50 off the infant to create a tent-like effect 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the infant carrier cover of Smith in view of Li by providing connectors engaged to said cover body, said connectors configured to form a removable engagement with a handle of said infant carrier positioned over said interior cavity as taught by Mortenson because (1) Smith teaches the hanging of a protective barrier element over a carrier’s handle, but the user may have to grip the handle through the fabric of the barrier (Smith, [0046], [0053]), and (2) Velcro straps 16 (i.e., connectors) can suspend a cover or barrier from a handle while allowing the handle to be accessible (Mortenson, Fig. 3).

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Li and Tebbe, as applied to claim 3 above, and further in view of Mortenson.
Regarding claim 4, Mortenson discloses a cover for an infant carrier seat (Fig. 3; Abstract) that protects an infant from insects (col. 5, lines 7-8) using ventilation panel 22 having a mesh material that allows air flow (i.e., a filter element) (col. 5, lines 42-47). Mortenson teaches Velcro straps 16 (i.e., connectors) for suspending the cover from a handle 70 and holding the cover 50 off the infant to create a tent-like effect (col. 6, lines 30-37) and can allow the clearance of the cover 50 above an infant seated in the infant carrier to be determined (col. 6, lines 43-45) while allowing the handle to be accessible (Fig. 3).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the infant carrier cover of Smith in view of Li and Tebbe by providing connectors engaged to said cover body, said connectors configured to form a removable engagement with a handle of said infant carrier positioned over said interior cavity as taught by Mortenson because (1) Smith teaches the hanging of a protective barrier element over a carrier’s handle, but the user may have to grip the handle through the fabric of the barrier (Smith, [0046], [0053]), and (2) Velcro straps 16 (i.e., connectors) can suspend a cover or barrier from a handle while allowing the handle to be accessible (Mortenson, Fig. 3).

Regarding claim 18, since Tebbe teaches that the elastic layer wraps around the corresponding structures of a car seat 200 to firmly maintaining a cover 100 thereon ([0021]), and since Smith teaches a barrier element with an elastic edge that is secured tightly to a carrier such that air is prevented from gaining access into the interior environment ([0034]), presumably without passing through the multi-ply barrier ([0028]), the providing of a biased engagement of a cover body with an exterior surface to form a seal of said cover body against said exterior surface of a carrier sidewall, said seal running substantially along a contact line running along said exterior surface of said infant carrier, would have been prima facie obvious, since some contact line must form at the interface of the barrier element and the carrier in the embodiment taught by Smith in view of Li, Tebbe, and Mortenson. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Li, as applied to claim 1 above, and further in view of Abrevaya et al. (US 5,019,254, hereinafter “Abrevaya”).
Li teaches a filter screen mounting bag 3-1 having an opening so that the filter screen 3-2 can be pulled away from the opening and replaced (Li, p. 2/2, “Specifically”) (i.e., an opening communicating with a pocket; a filter being removably positionable within said pocket whereby it can be replaced). However, Smith in view of Li does not explicitly disclose an opening formed in a first sidewall.
Abrevaya discloses a filter pad 10 for filtering air comprising a pocket 12 with an opening 13 (Fig. 1; col. 3, lines 22-23, col. 7, lines 41-43), wherein the pocket 12 is adapted to contain a filter Abrevaya teaches that the opening may be in the form of a slit formed in one of the pad layers 14a and 14b (i.e., in a sidewall) (Fig. 2; col. 4, lines 56-59).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the infant carrier cover of Smith in view of Li by providing an opening formed in a first sidewall that communicates with a pocket as taught by Abrevaya because (1) Li teaches a filter screen mounting bag 3-1 with an opening but does not illustrate the opening’s configuration (Li, p. 2/2, “Specifically”), and (2) a filter can be inserted into a pocket through a slit in a layer of material that holds the filter (Abrevaya, (Fig. 2; col. 4, lines 56-59).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Li and Tebbe, as applied to claim 2 above, and further in view of Abrevaya.
Li teaches a filter screen mounting bag 3-1 having an opening so that the filter screen 3-2 can be pulled away from the opening and replaced (Li, p. 2/2, “Specifically”) (i.e., an opening communicating with a pocket; a filter being removably positionable within said pocket whereby it can be replaced). However, Smith in view of Li and Tebbe does not explicitly disclose an opening formed in a first sidewall.
Abrevaya discloses a filter pad 10 for filtering air comprising a pocket 12 with an opening 13 (Fig. 1; col. 3, lines 22-23, col. 7, lines 41-43), wherein the pocket 12 is adapted to contain a filter material (col. 5, line 11). Abrevaya teaches that the opening may be in the form of a slit formed in one of the pad layers 14a and 14b (i.e., in a sidewall) (Fig. 2; col. 4, lines 56-59).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the infant carrier cover of Smith in view of Li and Tebbe by providing an opening formed in a first sidewall that communicates with a pocket as taught by Abrevaya because (1) Li teaches a filter screen mounting bag 3-1 with an opening but does not illustrate the Li, p. 2/2, “Specifically”), and (2) a filter can be inserted into a pocket through a slit in a layer of material that holds the filter (Abrevaya, (Fig. 2; col. 4, lines 56-59).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Li and Mortenson, as applied to claim 3 above, and further in view of Abrevaya.
Li teaches a filter screen mounting bag 3-1 having an opening so that the filter screen 3-2 can be pulled away from the opening and replaced (Li, p. 2/2, “Specifically”) (i.e., an opening communicating with a pocket; a filter being removably positionable within said pocket whereby it can be replaced). However, Smith in view of Li and Mortenson does not explicitly disclose an opening formed in a first sidewall.
Abrevaya discloses a filter pad 10 for filtering air comprising a pocket 12 with an opening 13 (Fig. 1; col. 3, lines 22-23, col. 7, lines 41-43), wherein the pocket 12 is adapted to contain a filter material (col. 5, line 11). Abrevaya teaches that the opening may be in the form of a slit formed in one of the pad layers 14a and 14b (i.e., in a sidewall) (Fig. 2; col. 4, lines 56-59).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the infant carrier cover of Smith in view of Li and Mortenson by providing an opening formed in a first sidewall that communicates with a pocket as taught by Abrevaya because (1) Li teaches a filter screen mounting bag 3-1 with an opening but does not illustrate the opening’s configuration (Li, p. 2/2, “Specifically”), and (2) a filter can be inserted into a pocket through a slit in a layer of material that holds the filter (Abrevaya, (Fig. 2; col. 4, lines 56-59).

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Li, Tebbe, and Mortenson, as applied to claim 4 above, and further in view of Abrevaya.
Li teaches a filter screen mounting bag 3-1 having an opening so that the filter screen 3-2 can be pulled away from the opening and replaced (Li, p. 2/2, “Specifically”) (i.e., an opening communicating with a pocket; a filter being removably positionable within said pocket whereby it can be replaced). However, Smith in view of Li, Tebbe, and Mortenson does not explicitly disclose an opening formed in a first sidewall.
Abrevaya discloses a filter pad 10 for filtering air comprising a pocket 12 with an opening 13 (Fig. 1; col. 3, lines 22-23, col. 7, lines 41-43), wherein the pocket 12 is adapted to contain a filter material (col. 5, line 11). Abrevaya teaches that the opening may be in the form of a slit formed in one of the pad layers 14a and 14b (i.e., in a sidewall) (Fig. 2; col. 4, lines 56-59).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the infant carrier cover of Smith in view of Li, Tebbe, and Mortenson by providing an opening formed in a first sidewall that communicates with a pocket as taught by Abrevaya because (1) Li teaches a filter screen mounting bag 3-1 with an opening but does not illustrate the opening’s configuration (Li, p. 2/2, “Specifically”), and (2) a filter can be inserted into a pocket through a slit in a layer of material that holds the filter (Abrevaya, (Fig. 2; col. 4, lines 56-59).

Regarding claim 19, since Tebbe teaches that the elastic layer wraps around the corresponding structures of a car seat 200 to firmly maintaining a cover 100 thereon ([0021]), and since Smith teaches a barrier element with an elastic edge that is secured tightly to a carrier such that air is prevented from gaining access into the interior environment ([0034]), presumably without passing through the multi-ply barrier ([0028]), the providing of a biased engagement of a cover body with an exterior surface to form a seal of said cover body against said exterior surface of a carrier sidewall, said seal running substantially along a contact line running along said exterior surface of said infant carrier, would have been prima facie obvious, since some contact line must form at the interface of the barrier element and the carrier in the embodiment taught by Smith in view of Li, Tebbe, Mortenson, and Abrevaya. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Li and Abrevaya, as applied to claim 5 above, and further in view of Kim (KR20130005867U).
(Note: For Kim, all references are to the machine translation provided at Espacenet [website of the European Patent Office] on 8 September 2021. This translation is appended herein.)
Smith in view of Li and Abrevaya does not explicitly disclose air passages communicating through a filter element having a diameter substantially between 1.5 to .4 microns.
Kim discloses a protective cover for a baby stroller with a function to block fine dust ([0001]) using a melt blown nonwoven fabric 23 disposed between a first cover nonwoven fabric layer 21 and a second cover nonwoven fabric layer 22 (p. 3/10, “On the other hand”). Kim teaches that a melt blown nonwoven fabric having a gap between yarns of 1 to 5 μm (i.e., microns) can effectively block fine dust of 10 μm or less ([0026]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the infant carrier cover of Smith in view of Li and Abrevaya by providing air passages communicating through a filter element having a diameter substantially between 1.5 to .4 microns as taught by Kim because (1) Smith teaches a nonwoven meltblown inner filtration layer but does not specify its pore size distribution (Smith, [0040]), (2) a melt blown nonwoven fabric having a gap between yarns of 1 to 5 μm can effectively block fine dust of 10 μm or less (Kim, [0026]), (3) the skilled practitioner would have been motivated to optimize pore diameters in a filter according to the size of particles of interest (Kim, [0026]), and (4) It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Li, Tebbe, and Abrevaya, as applied to claim 6 above, and further in view of Kim.
Smith in view of Li, Tebbe, and Abrevaya does not explicitly disclose air passages communicating through a filter element having a diameter substantially between 1.5 to .4 microns.
Kim discloses a protective cover for a baby stroller with a function to block fine dust ([0001]) using a melt blown nonwoven fabric 23 disposed between a first cover nonwoven fabric layer 21 and a second cover nonwoven fabric layer 22 (p. 3/10, “On the other hand”). Kim teaches that a melt blown nonwoven fabric having a gap between yarns of 1 to 5 μm (i.e., microns) can effectively block fine dust of 10 μm or less ([0026]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the infant carrier cover of Smith in view of Li, Tebbe, and Abrevaya by providing air passages communicating through a filter element having a diameter substantially between 1.5 to .4 microns as taught by Kim because (1) Smith teaches a nonwoven meltblown inner filtration layer but does not specify its pore size distribution (Smith, [0040]), (2) a melt blown nonwoven fabric having a gap between yarns of 1 to 5 μm can effectively block fine dust of 10 μm or less (Kim, [0026]), (3) the skilled practitioner would have been motivated to optimize pore diameters in a filter according to the size of particles of interest (Kim, [0026]), and (4) It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Li, Mortenson, and Abrevaya, as applied to claim 7 above, and further in view of Kim.
Smith in view of Li, Mortenson, and Abrevaya does not explicitly disclose air passages communicating through a filter element having a diameter substantially between 1.5 to .4 microns.
Kim discloses a protective cover for a baby stroller with a function to block fine dust ([0001]) using a melt blown nonwoven fabric 23 disposed between a first cover nonwoven fabric layer 21 and a second cover nonwoven fabric layer 22 (p. 3/10, “On the other hand”). Kim teaches that a melt blown nonwoven fabric having a gap between yarns of 1 to 5 μm (i.e., microns) can effectively block fine dust of 10 μm or less ([0026]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the infant carrier cover of Smith in view of Li, Mortenson, and Abrevaya by providing air passages communicating through a filter element having a diameter substantially between 1.5 to .4 microns as taught by Kim because (1) Smith teaches a nonwoven meltblown inner filtration layer but does not specify its pore size distribution (Smith, [0040]), (2) a melt blown nonwoven fabric having a gap between yarns of 1 to 5 μm can effectively block fine dust of 10 μm or less (Kim, [0026]), (3) the skilled practitioner would have been motivated to optimize pore diameters in a filter according to the size of particles of interest (Kim, [0026]), and (4) It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Li, Tebbe, Mortenson, and Abrevaya, as applied to claim 8 above, and further in view of Kim.
Smith in view of Li, Tebbe, Mortenson, and Abrevaya does not explicitly disclose air passages communicating through a filter element having a diameter substantially between 1.5 to .4 microns.
Kim discloses a protective cover for a baby stroller with a function to block fine dust ([0001]) using a melt blown nonwoven fabric 23 disposed between a first cover nonwoven fabric layer 21 and a Kim teaches that a melt blown nonwoven fabric having a gap between yarns of 1 to 5 μm (i.e., microns) can effectively block fine dust of 10 μm or less ([0026]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the infant carrier cover of Smith in view of Li, Tebbe, Mortenson, and Abrevaya by providing air passages communicating through a filter element having a diameter substantially between 1.5 to .4 microns as taught by Kim because (1) Smith teaches a nonwoven meltblown inner filtration layer but does not specify its pore size distribution (Smith, [0040]), (2) a melt blown nonwoven fabric having a gap between yarns of 1 to 5 μm can effectively block fine dust of 10 μm or less (Kim, [0026]), (3) the skilled practitioner would have been motivated to optimize pore diameters in a filter according to the size of particles of interest (Kim, [0026]), and (4) It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Li, Abrevaya, and Kim, as applied to claim 9 above, and further in view of Wood (US 2016/0327491 A1).
Smith in view of Li, Abrevaya, and Kim does not explicitly disclose a gauge strip engaged to said filter element; said gauge strip impregnated with reagents which change in appearance upon contact of said gauge strip with the atmosphere over a determined duration, and/or upon contact of said gauge strip with pathogens actuating a said reagent; and whereby said change in appearance defines a visual signal to change said filter element.
Wood discloses an indicator device that is responsive to air flow and that indicates the need to replace an air filter ([0005]). Wood teaches an indicator device 100 coupled to filter media 200 that comprises indicator support media such as paper (i.e., a gauge strip) and that is impregnated with color-Wood teaches that such a device allows a user to decide to change air filters based on need, rather than on a uniform, fixed time interval ([0035]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the infant carrier cover of Smith in view of Li, Abrevaya, and Kim by providing a gauge strip engaged to said filter element; said gauge strip impregnated with reagents which change in appearance upon contact of said gauge strip with the atmosphere over a determined duration; and whereby said change in appearance defines a visual signal to change said filter element as taught by Wood because such a device allows a user to decide to change air filters based on need, rather than on a uniform, fixed time interval (Wood, [0035]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Li, Mortenson, Abrevaya, and Kim, as applied to claim 11 above, and further in view of Wood.
Smith in view of Li, Mortenson, Abrevaya, and Kim does not explicitly disclose a gauge strip engaged to said filter element; said gauge strip impregnated with reagents which change in appearance upon contact of said gauge strip with the atmosphere over a determined duration, and/or upon contact of said gauge strip with pathogens actuating a said reagent; and whereby said change in appearance defines a visual signal to change said filter element.
Wood discloses an indicator device that is responsive to air flow and that indicates the need to replace an air filter ([0005]). Wood teaches an indicator device 100 coupled to filter media 200 that comprises indicator support media such as paper (i.e., a gauge strip) and that is impregnated with color-change material comprising a reactive component and/or indicator dyes (i.e., reagents) (Fig. 2; [0063], [0065]) (i.e., a gauge strip engaged to a filter element), wherein, as the indicator device is exposed to greater flow of air, the color of the color-change material changes indicating that the filter should be changed ([0075]) (i.e., the gauge strip impregnated with reagents which change in appearance upon contact of said gauge strip with the atmosphere over a determined duration; and whereby said change in appearance defines a visual signal to change said filter element). Wood teaches that such a device allows a user to decide to change air filters based on need, rather than on a uniform, fixed time interval ([0035]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the infant carrier cover of Smith in view of Li, Mortenson, Abrevaya, and Kim by providing a gauge strip engaged to said filter element; said gauge strip impregnated with reagents which change in appearance upon contact of said gauge strip with the atmosphere over a determined duration; and whereby said change in appearance defines a visual signal to change said filter element as taught by Wood because such a device allows a user to decide to change air filters based on need, rather than on a uniform, fixed time interval (Wood, [0035]).

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Li, Tebbe, Mortenson, Abrevaya, and Kim, as applied to claim 12 above, and further in view of Wood.
Regarding claim 16, Smith in view of Li, Tebbe, Mortenson, Abrevaya, and Kim does not explicitly disclose a gauge strip engaged to said filter element; said gauge strip impregnated with reagents which change in appearance upon contact of said gauge strip with the atmosphere over a 
Wood discloses an indicator device that is responsive to air flow and that indicates the need to replace an air filter ([0005]). Wood teaches an indicator device 100 coupled to filter media 200 that comprises indicator support media such as paper (i.e., a gauge strip) and that is impregnated with color-change material comprising a reactive component and/or indicator dyes (i.e., reagents) (Fig. 2; [0063], [0065]) (i.e., a gauge strip engaged to a filter element), wherein, as the indicator device is exposed to greater flow of air, the color of the color-change material changes indicating that the filter should be changed ([0075]) (i.e., the gauge strip impregnated with reagents which change in appearance upon contact of said gauge strip with the atmosphere over a determined duration; and whereby said change in appearance defines a visual signal to change said filter element). Wood teaches that such a device allows a user to decide to change air filters based on need, rather than on a uniform, fixed time interval ([0035]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the infant carrier cover of Smith in view of Li, Tebbe, Mortenson, Abrevaya, and Kim by providing a gauge strip engaged to said filter element; said gauge strip impregnated with reagents which change in appearance upon contact of said gauge strip with the atmosphere over a determined duration; and whereby said change in appearance defines a visual signal to change said filter element as taught by Wood because such a device allows a user to decide to change air filters based on need, rather than on a uniform, fixed time interval (Wood, [0035]). 

Regarding claim 20, since Tebbe teaches that the elastic layer wraps around the corresponding structures of a car seat 200 to firmly maintaining a cover 100 thereon ([0021]), and since Smith teaches a barrier element with an elastic edge that is secured tightly to a carrier such that air is prevented from prima facie obvious, since some contact line must form at the interface of the barrier element and the carrier in the embodiment taught by Smith in view of Li, Tebbe, Mortenson, Abrevaya, Kim, and Wood. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Arnopole (US 3,148,688) discloses a pair of opposed screen members for a tent screen which provide a pocket which may be left unfilled, or may be filled with a filter element (col. 1, lines 19-21, 58-63; col. 2, lines 57-59).
Li (CN206968756U) discloses an anti-haze shield of a baby stroller (Figs. 1 and 3; p. 1/2, “The utility model aims”) that ventilates and filters a protective space for an infant (p. 2/2, “When an infant”), wherein a core hole film 3 (p. 2/2, “Wherein”) has a maximum diameter of a pore channel of 2-10 μm (i.e., microns) and a minimum pore diameter of 0.2-3 μm (p. 1/2, “Preferably, the core”).
Montano et al. (US 2014/0130255 A1) discloses a cover for an infant carrier that prevents the infant or child contained therein from being exposed to the elements (Abstract) that can be formed from mesh material ([0038]) having a drawstring 13 around its border ([0033]) and which can provide access to a carrier handle (Fig. 2; [0036]).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman, whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GABRIEL E GITMAN/Examiner, Art Unit 1772